DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2021 was filed.   The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eitan et al WO2019050623 (of  record).
Eitan et al discloses a  beam former comprising: first amplifiers 415-(1)-412(4), wherein each one of the first amplifiers comprises an input and an output; second amplifiers 425(1)-425(4), wherein each one of the second amplifiers comprises an input and an output, and the outputs of the second amplifiers are coupled to a combiner 430; transmission lines, wherein each one of the transmission lines is coupled between the output of a respective one of the first amplifiers and the input of a respective one of the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eitan et al  in view of Lehmann et al US Patent 4,525,678.
 The above 35 U.S.C. 102 rejection discusses the Eitan et al reference. 
Thus, Eitan et al is shown to teach all the limitations of the claim with the exception on the second amplifier being a common gate amplifier.  
Lehmann et al discloses a low noise common gate amplifier having   common-gate configuration using an FET with higher transconductance and a higher output load impedance.
 One of ordinary skill in the art would have found it obvious to replace the general amplifier of Eitan et al with the amplifier as taught by Lehmann et al.  
 The motivation for this modification would have been to provide  the advantageous benefit of a low  noise amplifier having  good impedance matching  (column 2; lines 41-43) 
20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eitan et al in view of Bynum US Patent 4,521,737.
 The above 35 U.S.C. 102 rejection discusses the Eitan et al reference. 
Thus, Eitan et al is shown to teach all the limitations of the claim with the exception on the second amplifier being a current amplifier.  
  Bynum discloses an integrated current amplifier circuit which combines bipolar  and MOS circuit technology. 
 One of ordinary skill in the art would have found it obvious to replace the general amplifier of Eitan et al with the amplifier as taught by Bynum.  
 The motivation for this modification would have been to provide the advantageous benefit of a BIMOS current amplifier integrated circuit having a constant amplification factor.  (Column 1; lines 63-65) 

Allowable Subject Matter
Claims 2-7, 9-19  21-36 and 38-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claims 2-7, the prior art of record does not disclose or fairly teach the  specific circuit configuration with emphasis on     the input of each one of the receiver elements is coupled to a respective one of the antennas.  
With regards to claim 9-13,  the prior art does not disclose or fairly teach the  specific circuit configuration with emphasis on  each one of the second amplifiers comprises a transistor comprising a drain coupled to the combining node, a gate, and a source coupled to the respective one of the transmission lines.

 With regards to claims 21-27, the prior art does not disclose or fairly teach the  specific circuit configuration with emphasis  a current source; a current mirror comprising an input and an output, wherein the input of the current mirror is coupled to the current source and the input of the first amplifier, and the output of the current mirror is coupled to the respective one of the transmission lines.
With regards to claim 28, the prior art of record does not disclose or fairly teach the  specific circuit configuration with emphasis on  a first one of the transmission lines has a length that is at least 20 percent longer than a length of a second one of the transmission lines.
With regards to claim 29 the prior art of record does not disclose or fairly teach the  specific circuit configuration with emphasis on the load comprises at least one of an inductor, a choke, or a resonator.
With regards to claims 30-32, the prior art of record does not disclose or fairly teach the  specific circuit configuration with emphasis on a first one of the first amplifiers is integrated on a first chip; a second one of the first amplifiers is integrated on a second chip; first and second ones of the second amplifiers are integrated on the second chip; and a first one of the transmission lines is coupled between the output of the first one of the first amplifiers and the input of the first one of the second amplifiers, wherein at least a portion of the first one of the transmission lines is external to both the first and second chips.

With regards to claims 38-41, the prior art of record does not disclose or fairly teach the   method steps with emphasis amplifying a first one of the signals from the receiver elements by a first gain into a first one of the first amplified signals; and amplifying a second one of the signals from the receiver elements by a second gain into a second one of the first amplified signals; wherein the first gain and the second gain are different.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






June 30, 2021
/K.E.G/Examiner, Art Unit 2843 

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843